United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1975
                                    ___________

Ivan Lambert,                           *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
United States Department of State;      *
Michael Chertoff, Secretary of          * [UNPUBLISHED]
Department of Homeland Security,        *
                                        *
            Appellees.                  *
                                   ___________

                              Submitted: March 7, 2007
                                 Filed: March 28, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Ivan Lambert appeals the district court’s1 dismissal of his complaint seeking to
have his adult children declared United States citizens. The complaint was dismissed
for lack of standing and failure to state a claim on which relief may be granted. Upon
careful de novo review, we affirm. See Am. Ass’n of Orthodontists v. Yellow Book
USA, Inc., 434 F.3d 1100, 1101 (8th Cir. 2006) (de novo review of dismissal for lack


      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
of standing); Breedlove v. Earthgrains Baking Cos., Inc., 140 F.3d 797, 799 (8th Cir.
1998) (de novo review of dismissal for failure to state a claim).

       Lambert is a Canadian-born naturalized United States citizen who resides in
Canada. He has two children born in Canada in 1980 and 1984 to him and his wife,
a German national. He was unable to transmit his United States citizenship to his
adult children because he did not have ten years of physical presence in the United
States prior to their births, as required by the law in effect when his children were
born. See 8 U.S.C. § 1401(g) (1985) (establishing ten-year presence requirement).

        The district court properly concluded that Lambert lacked standing to pursue
his children’s claims to citizenship, as he made no showing that his children were
unable to assert their own interests. See Gladstone Realtors v. Vill. of Bellwood, 441
U.S. 91, 99-100 (1979) (prudential limits on standing “limit access to the federal
courts to litigants best suited to assert a particular claim”). Lambert’s claim that the
denial of citizenship to his children violates his right to reside with them in the United
States fails to state a claim on which relief can be granted. See Rogers v. Bellei, 401
U.S. 815, 831, 836 (1971) (statutory limitations on citizenship will be upheld unless
they are “unreasonable, arbitrary, or unlawful”). Lambert’s challenge to 8 U.S.C.
§ 1401(h) also lacks legal support, whether it is construed as asserting a right to notice
of the statute’s enactment, cf. Emergency Disaster Loan Ass’n, Inc. v. Block, 653 F.2d
1267, 1271 (9th Cir. 1981) (government is not generally obligated to inform citizens
of their eligibility for benefits), or as a challenge to its retroactive nature, see Landgraf
v. USI Film Prods., 511 U.S. 244, 280 (1994) (courts only scrutinize whether
retroactive application “would impair rights a party possessed when he acted, increase
a party’s liability for past conduct, or impose new duties with respect to transactions
already completed”).

     Finally, the district court did not abuse its discretion in denying Lambert’s
motion to amend the complaint, as the motion was filed after judgment had already

                                            -2-
been entered. See Niagara of Wis. Paper Corp. v. Paper Indus. Union-Mgmt. Pension
Fund, 800 F.2d 742, 749 (8th Cir. 1986) (motions for leave to amend made post-
judgment are not liberally granted and are reviewed for abuse of discretion).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-